LyoN, J.
The policy in suit contains the following covenants or conditions: “ This company shall not be liable by virtue of this policy, or any renewal thereof, . . . for any loss caused by the bursting of a boiler, or by explosion from any cause; and if the premises . . . insured be damaged or destroyed by the bursting of a boiler, or by explosion from any cause, this policy shall bo null and void the instant the casualty by explosion occurs.” The learned circuit judge held that the bursting of the boiler, by which the insured building and property was damaged, instantly terminated the policy, and hence that the defendant com-panjr is not liable thereon for the subsequent loss by fire. The learned counsel for the plaintiffs argued very ingeniously that the word casualty, in the condition, means fire, and that for the purposes of construction the sentence in which it is employed should be read: “ This policy shall be null and void the instant the fire by explosion occurs.” But we find nothing in the context, or in any portion of the policy, which will justify such a reading of the condition. The condition is not that the bursting of a boiler or an explosion will of itself terminate the policy, but that a casualty must result therefrom, to wit, the damage or destruction of the insured premises, or the policy is not terminated by the explosion. Hence we think the word casualty, in the condition, refers to the damage or destruction of the insured premises thereinbefore mentioned, and not to a fire caused thereby.
It will not be denied that the parties could, if they desired to do so, make a valid and binding contract to the effect that an explosion in the insured building should at once terminate the insurance contract. The insurer, taking a risk upon a building containing machinery propelled by steam-power *99located in the building, might well refuse to make a contract which would extend his liability beyond a time when an actual explosion demonstrates, or may demonstrate, that the machinery is so defective, or is so carelessly managed, that an explosion occurs. He may well say to the insured, “ I take this risk upon condition that you keep your building equipped with such machinery, and that you so manage and use it, that your boiler will not burst, and I will not write the policy without a condition in it that if the boiler does burst the risk shall terminate at the moment of explosion;” or, as in this case, the moment an explosion occurs which damages the insured premises. In view of the hazardous nature of risks on premises in which steam-power is employed to propel machinery, such a stipulation would seem to be a very reasonable and proper one. We do not perceive how such a stipulation can be more plainly expressed than it is in this policy. Indeed, the language of the condition is so clear and unmistakable that there seems to be no room for construction, and hence the rule that contracts will be so construed, if their language permits it, as to avoid a forfeiture, cannot properly be invoked to save this policy.
We see no escape from the conclusion that the policy in suit was terminated by the explosion and consequent damage to the insured premises before the same were burned. It follows that the jury were properly directed to return a verdict for the defendant.
By the Cowrt. — Judgment affirmed.
ObtoN, J., dissents.